- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A BANCO SANTANDER (BRASIL) S.A. FINANCIAL STATEMENTS FOR THE PERIOD ENDED MARCH 31, 2 INDEX Review Report of Independent Registered Public Accounting Firm 1 Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Consolidated Income Statements 4 Unaudited Condensed Consolidated Statements of Recognized Income and Expense 5 Unaudited Condensed Consolidated Statements of Changes in Total Equity 6 Unaudited Condensed Consolidated Cash Flow Statements 7 Note 1 Introduction, basis of presentation of the condensed consolidated interim financial statements and other information 8 Note 2 Basis of consolidation 10 Note 3 Dividends and Interest on Capital 11 Note 4 Financial assets 11 Note 5 Non-current assets held for sale 12 Note 6 Investments in Associates 13 Note 7 Tangible assets 13 Note 8 Intangible assets 14 Note 9 Financial liabilities 14 Note 10 Provisions 15 Note 11 Equity 18 Note 12 Segment reporting 18 Note 13 Related party transactions 19 Note 14 Share-based compensation 22 Note 15 Other disclosures 23 Note 16 Supplementary information  Reconciliation of shareholders equity and net income of the Bank 24 APPENDIX I SUBSIDIARIES OF BANCO SANTANDER (BRASIL) S.A. 26 Table of Contents Deloitte Touche Tohmatsu Rua José Guerra, 127 04719-030 - São Paulo - SP Brasil Tel.: +55 (11) 5186-1000 Fax: +55 (11) 5181-2911 www.deloitte.com.br REVIEW REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUTING FIRM To the Board of Directors and Stockholders of Banco Santander (Brasil) S.A. São Paulo - SP We have reviewed the accompanying condensed consolidated balance sheet of Banco Santander (Brasil) S.A. and its subsidiaries (Bank) as of March 31, 2010 and the related condensed consolidated statements of income, recognized income and expense and changes in equity for the three-month periods ended March 31, 2010 and 2009. Management is responsible for the preparation and presentation of the condensed consolidated interim financial statements in accordance with International Accounting Standard 34, Interim Financial Reporting. Our responsibility is to express a conclusion on this interim financial information based on our review. A review consists principally of inquiries of Company personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, nothing has come to our attention that causes us to believe that the accompanying financial statements are not prepared, in all material respects, in accordance with International Accounting Standard 34, Interim Financial Reporting. Previously, we have audited the financial statements of Banco Santander (Brasil) S.A. and its subsidiaries (Bank) as of December 31, 2009, in conformity with International Financial Reporting Standards as issued by the International Accounting Standard Board. And issued an unqualified opinion thereon, dated February 1, 2010. /s/ Deloitte Touche Tohmatsu April 20, 2010 1 Table of Contents BANCO SANTANDER (BRASIL) S.A. CONDENSED CONSOLIDATED BALANCE SHEETS AT MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (Thousands of Brazilian Reais) March 31, December 31, ASSETS Note CASH AND BALANCES WITH THE BRAZILIAN CENTRAL BANK 36,834,602 27,269,012 FINANCIAL ASSETS HELD FOR TRADING 4 23,132,780 20,115,652 Loans and advances to credit institutions 36,431 67,170 Debt instruments 16,118,912 12,554,035 Equity instruments 2,619,594 2,544,441 Trading derivatives 4,357,843 4,950,006 OTHER FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT OR LOSS 4 15,872,938 16,294,460 Loans and advances to credit institutions 1,224,857 1,907,265 Loans and advances to customers 232,247 389,113 Debt instruments 207,710 210,973 Equity instruments 14,208,124 13,787,109 AVAILABLE-FOR-SALE FINANCIAL ASSETS 4 37,183,310 46,406,120 Debt instruments 35,647,124 44,745,924 Equity instruments 1,536,186 1,660,196 LOANS AND RECEIVABLES 4 150,002,676 152,162,954 Loans and advances to credit institutions 20,329,708 24,228,143 Loans and advances to customers 129,672,968 127,934,811 HEDGING DERIVATIVES 133,113 163,425 NON-CURRENT ASSETS HELD FOR SALE 5 41,201 171,464 INVESTMENTS IN ASSOCIATES 6 422,532 419,122 TANGIBLE ASSETS 7 3,835,346 3,701,769 INTANGIBLE ASSETS 8 31,587,440 31,617,939 Goodwill 28,312,236 28,312,236 Other intangible assets 3,275,204 3,305,703 TAX ASSETS 14,834,248 15,779,222 Current 1,160,074 2,162,063 Deferred 13,674,174 13,617,159 OTHER ASSETS 2,168,716 1,871,437 TOTAL ASSETS The accompanying Notes and Appendix I are an integral part of these financial statements. 2 Table of Contents BANCO SANTANDER (BRASIL) S.A. CONDENSED CONSOLIDATED BALANCE SHEETS AT MARCH 31, 2010
